[Cite as State v. Tingler, 2018-Ohio-1542.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY


State of Ohio                                     Court of Appeals No. OT-17-024

        Appellee                                  Trial Court No. 2014-CR-044

v.

Charles Tingler                                   DECISION AND JUDGMENT

        Appellant                                 Decided: April 20, 2018

                                              *****

        Charles L. Tingler, pro se.

                                              *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Charles Tingler, appeals pro se from the August 30, 2017

judgment of the Ottawa County Court of Common Pleas denying his motion for a new

judgment entry. The appeal was placed on the accelerated docket.

        {¶ 2} Appellant was convicted in May 2015 to two counts of inducing panic and

one count of aggravated menacing. He was sentenced to a total of four years of
imprisonment. Appellant filed several motions for judicial release pursuant to R.C.

2929.20. In a nunc pro tunc judgment entry journalized November 10, 2016, the Ottawa

County Court of Common Pleas granted appellant judicial release and placed him on

community control. On April 10, 2017, appellant was charged with violating the terms of

his community control. In a June 30, 2017 journal entry, the trial court found appellant

guilty of violating the terms and conditions of his community control and re-imposed his

remaining four-year prison term. Appellant did not appeal that judgment. On

September 20, 2017, appellant filed a motion requesting that the June 30, 2017 judgment

be re-entered to reinstate appellant’s time for appeal. The trial court denied the motion

on August 30, 2017. Appellant filed an accelerated appeal from this journal entry.

       {¶ 3} First, we note that appellant has failed to comply with the appellate rules in

several respects. He argues that we should afford him reasonable leeway in the

construction of his brief.

       {¶ 4} Two principles are at issue in this regard. First, pro se litigants are bound by

the same rules and procedures as litigants with retained counsel. State v. Church, 5th

Dist. Stark No. 2017CA00216, 2018-Ohio-368, ¶ 11 (citation omitted). Second, courts

generally prefer to determine cases on their merits rather than procedural technicalities.

Mitchell v. Holzer Med. Ctr., 4th Dist. Gallia No. 16CA20, 2017-Ohio-8244, ¶ 7. To

balance the two principles, courts make some reasonable allowances for the pro se

litigant. CitiMortgage, Inc. v. Bumphus, 197 Ohio App. 3d 68, 2011-Ohio-4858, 966
N.E.2d 278, ¶ 31 (6th Dist.). However, there is a limit to those allowances and the court




2.
cannot become counsel for the litigant. In re T.C.K., 4th Dist. Washington No. 13CA3,

2013-Ohio-3583, ¶ 7.

       {¶ 5} In the case before us, appellant did not set forth assignments of error,

specifically argue how the court erred, or make references to the record where the error

can be found. App.R. 12(A)(2), 16(A)(3) and (7); Smith v. Flesher, 12 Ohio St. 2d 107,

110, 233 N.E.2d 137 (1967), paragraph one of the syllabus, superseded by statute on

other grounds as stated in Cleveland Elec. Illum. Co. v. Astorhurst Land Co., 18 Ohio

St.3d 268, 272, 480 N.E.2d 794 (1985). Without specific assignments of error, we have

nothing to review.

       {¶ 6} Second, if we can, we will glean from the brief a “cognizable assignment of

error.” In re T.C.K. In this case, it is clear that appellant argues the trial court did not

comply with R.C. 2929.20(J) when it granted his motion for judicial release. However,

that issue is unrelated to the judgment appealed. Appellant filed an appeal from the

journal entry denying his motion to have the trial court “re-enter” a journal entry (the

entry finding him guilty of violating the terms and conditions of his community control

and re-imposing the remainder of his original sentence). Therefore, the only issue we can

address on appeal is whether the trial court erred in denying this motion.

       {¶ 7} Third, even if we consider whether the trial court erred in rendering its

decision, it is clear as a matter of law that it did not. A trial court has no jurisdiction to

“re-enter” a prior journal entry in order to enable a party to perfect an appeal. Once a

judgment satisfies the requirements Crim.R. 32(C), it becomes a final judgment. State v.




3.
Gilbert, 143 Ohio St. 3d 150, 2014-Ohio-4562, 35 N.E.3d 493, ¶ 8. The trial court is not,

“‘[a]bsent statutory authority, * * * empowered to modify a criminal sentence by

reconsidering its own final judgment.’” Id., quoting State v. Carlisle, 131 Ohio St. 3d
127, 2011-Ohio-6553, 961 N.E.2d 671, ¶ 1. “[F]inality creates ‘certainty in the law and

public confidence in the system’s ability to resolve disputes.’” Id. (citations omitted).

Thus, the trial court in this case had no authority to re-journalize the final order of

June 30, 2017, and we find no merit to appellant’s appeal.

       {¶ 8} Having found that the trial court did not commit error prejudicial to

appellant and that substantial justice has been done, the judgment of the Ottawa County

Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.


                                                                          Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                         _______________________________
                                                             JUDGE
James D. Jensen, J.
                                                 _______________________________
Christine E. Mayle, P.J.                                     JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




4.